DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to preliminary amendment filed on 02/01/2021. Claim 1 was canceled. New claims 2-21 were added. Claims 2-21 have been examined and are pending in this application.
Information Disclosure Statement
The information disclosure statement filed 11/19/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 of the instant application are anticipated by claims 1-20 of US Patent 10,853,265 as shown below in tabular form.



Instant Application
US Patent 10,853,265
Anticipation
2. (New) A memory device, comprising:
an input interface to receive an input memory address from an integrated circuit (IC) memory controller; and
an address mapping circuit coupled to the input interface and to receive the input memory address from the input interface, the input memory address comprising a first bit group indicating an input row address and a second bit group indicating an input column address, the address mapping circuit applying a logic function to at least a portion of the input row address and at least a portion of the input column address, in a first operation, to generate a mapped column address, the address mapping circuit, in a second operation, to reassign the input column address as a mapped row address.
1. A memory controller, comprising: an address mapping circuit to receive an input memory address comprising a first bit group indicating an input row address and a second bit group indicating an input column address, the address mapping circuit applying a logic function to at least a portion of the input row address and at least a portion of the input column address, in a first operation, to generate a mapped column address, the address mapping circuit, in a second operation, to reassign the input column address as a mapped row address; and an output interface to communicate the mapped column address and the mapped row address to an integrated circuit (IC) memory device.
Anticipation
3. (New) The memory device of claim 2, wherein:
bit contents of the input column address are unchanged for both the first and second operations.
2. The memory controller of claim 1, wherein: bit contents of the input column address are unchanged for both the first and second operations.
Anticipation
4. (New) The memory device of claim 2, wherein:
the mapped column address comprises a most significant bit group of the mapped memory address.
3. The memory controller of claim 1, wherein: the mapped column address comprises a most significant bit group of the mapped memory address.
Anticipation
5. (New) The memory device of claim 2, further comprising:
a wear leveling function to generate a wear-leveled memory address from at least one of the input memory address and the mapped memory address.
4. The memory controller of claim 1, further comprising: a wear leveling function to generate a wear-leveled memory address from at least one of the input memory address and the mapped memory address.

6. (New) The memory device of claim 2, further comprising: a wear leveling function operating on the second bit group of the input memory address in parallel with the address mapping circuit.
5. The memory controller of claim 1, further comprising: a wear leveling function operating on the second bit group of the input memory address in parallel with the address mapping circuit.
Anticipation
7. (New) The memory device of claim 2, wherein the logic function comprises an XOR function that generates the bit contents for the mapped memory address as an XOR output.
6. The memory controller of claim 1, wherein the logic function comprises an XOR function that generates the bit contents for the mapped memory address as an XOR output.
Anticipation
8. (New) The memory device of claim 2, wherein the logic function comprises a circular arithmetic shift function of a partial address comprising a first portion of the first bit group, and wherein a value of the shift that the circular arithmetic shift function applies to the partial address is a function of a second portion of the first bit group.
7. The memory controller of claim 1, wherein the logic function comprises a circular arithmetic shift function of a partial address comprising a first portion of the first bit group, and wherein a value of the shift that the circular arithmetic shift function applies to the partial address is a function of a second portion of the first bit group.
Anticipation
9. (New) A method of operating a memory device, comprising:
receiving an input memory address from an integrated circuit IC) memory controller via an input interface, the input memory address comprising a first bit group indicating a row address and a second bit group indicating a column address;
in a first operation, applying a logic function to at least a portion of the input row address and at least a portion of the input column address, with an address mapping circuit, to generate a mapped column address; and
in a second operation, reassigning the input column address as a mapped row 


10. (New) The method of claim 9, further comprising:
maintaining the contents of the input column address in an unchanged state for both the first and second operations.
9. The method of claim 8, further comprising: maintaining the contents of the input column address in an unchanged state for both the first and second operations.
Anticipation
11. (New) The method of claim 9, wherein the reassigning the input column address as a mapped column address comprises:
assigning the mapped column address as a most significant bit group of the mapped memory address.
10. The method of claim 8, wherein the reassigning the input column address as a mapped column address comprises: assigning the mapped column address as a most significant bit group of the mapped memory address.
Anticipation
12. (New) The method of claim 9, further comprising:
generating a wear-leveled memory address with a wear leveling function from at least one of the input memory address and the mapped memory address.
11. The method of claim 8, further comprising: generating a wear-leveled memory address with a wear leveling function from at least one of the input memory address and the mapped memory address.
Anticipation
13. (New) The method of claim 9, further comprising:
generating a wear-leveled memory address with a wear leveling function operating on the second bit group of the input memory address in parallel with the address mapping circuit.
12. The method of claim 8, further comprising: generating a wear-leveled memory address with a wear leveling function operating on the second bit group of the input memory address in parallel with the address mapping circuit.
Anticipation
14. (New) The method of claim 9, wherein applying the logic function comprises:
generating the bit contents of the mapped memory address as an XOR function output from the at least a portion of the first bit group and at least a portion of the second bit group.
13. The method of claim 8, wherein applying the logic function comprises: generating the bit contents of the mapped memory address as an XOR function output from the at least a portion of the first bit group and at least a portion of the second bit group.

15. (New) The method of claim 9, wherein applying the logic function comprises:
applying a circular arithmetic shift function of a partial address comprising a first portion of the first bit group, and wherein a value of the shift that the circular arithmetic shift function applies to the partial address is a function of a second portion of the first bit group.
14. The method of claim 8, wherein applying the logic function comprises: applying a circular arithmetic shift function of a partial address comprising a first portion of the first bit group, and wherein a value of the shift that the circular arithmetic shift function applies to the partial address is a function of a second portion of the first bit group.
Anticipation
16. (New) An integrated circuit (IC) chip, comprising:
memory device circuitry including
an input interface to receive an input memory address from an integrated circuit (IC) memory controller; and 
an address mapping circuit coupled to the input interface and to receive the input memory address comprising a first bit group indicating a row address and a second bit group indicating a column address, the address mapping circuit applying a logic function to at least a portion of the input row address and at least a portion of the input column address in a first operation to generate a mapped column address, the address mapping circuit, in a second operation, to reassign the input column address as a mapped row address.
15. An integrated circuit (IC) chip, comprising: memory control circuitry including an address mapping circuit to receive an input memory address comprising a first bit group indicating a row address and a second bit group indicating a column address, the address mapping circuit applying a logic function to at least a portion of the input row address and at least a portion of the input column address in a first operation to generate a mapped column address, the address mapping circuit, in a second operation, to reassign the input column address as a mapped row address; and an output interface to communicate the mapped column address and the mapped row address to an integrated circuit (IC) memory device.
Anticipation
17. (New) The IC chip of claim 16, wherein:
the contents of the input column address are unchanged for both the first and second operations.
16. The IC chip of claim 15, wherein: the contents of the input column address are unchanged for both the first and second operations.
Anticipation
18. (New) The IC chip of claim 16, wherein:
the mapped column address comprises a most significant bit 


19. (New) the IC chip of claim 16, further comprising:
a wear leveling function to generate a wear-leveled memory address from at least one of the input memory address and the mapped memory address.
18. The IC chip of claim 15, further comprising: a wear leveling function to generate a wear-leveled memory address from at least one of the input memory address and the mapped memory address.
Anticipation
20. (New) The IC chip of claim 16, further comprising:
a wear leveling function operating on the second bit group of the input memory address in parallel with the address mapping circuit.
19. The IC chip of claim 15, further comprising: a wear leveling function operating on the second bit group of the input memory address in parallel with the address mapping circuit.
Anticipation
21. (New) The IC chip of claim 16, wherein:
the logic function comprises an XOR function that generates the bit contents of the mapped memory address as an XOR output of first and second subsets of selected bits from the first bit group.
20. The IC chip of claim 15, wherein: the logic function comprises an XOR function that generates the bit contents of the mapped memory address as an XOR output of first and second subsets of selected bits from the first bit group.



Allowable Subject Matter
	Assuming that the outstanding double patenting rejection can be overcome, claims 2-21 would be allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132